Case 1:19-cv-01036-NYW Document 15 Filed 05/16/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01036-NYW

AMERICAN CIVIL LIBERTIES UNION OF COLORADO,

       Plaintiff,

v.

UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT,

       Defendant.


                    UNOPPOSED MOTION FOR EXTENSION OF TIME


       Defendant United States Immigration and Customs Enforcement moves for an order

granting a fourteen-day extension of the deadline to respond to the Complaint under Federal Rule

of Civil Procedure 6(b)(1). Defendant seeks this relief on the following grounds:

       1.       This is a case under the Freedom of Information Act. Defendant was served with

the Complaint on April 18, 2019, and its answer or other response to the Complaint is due by

May 20, 2019.

       2.       Defendant has completed its search for documents in response to Plaintiff’s FOIA

request. All identified responsive documents not subject to a FOIA exemption will be produced

to Plaintiff by May 22, 2019.

       3.       Defendant respectfully requests a two-week extension of its deadline to respond

to the Complaint, to June 3, 2019. This extension of time will afford Plaintiff the opportunity

review the documents that Defendant will soon produce and allow the parties to discuss any

outstanding issues or steps towards resolving this matter before additional briefing or pleadings


                                                1
Case 1:19-cv-01036-NYW Document 15 Filed 05/16/19 USDC Colorado Page 2 of 3




are filed, which may later be amended on the basis of Defendant’s production and the parties’

discussions.

       4.      The requested extension of time will not be prejudicial to Plaintiff. As discussed

above, Defendant will soon produce all non-exempt documents identified as responsive to the

FOIA request upon which the Complaint is based. That production will not be delayed by

extending the deadline to respond to the Complaint.

       5.      Undersigned counsel certifies under D.C.COLO.LCivR 7.1(a) that she conferred

with counsel for Plaintiff, who stated that he does not oppose the requested relief.

       6.      Undersigned counsel certifies under D.C.COLO.LCivR 6.1(c) that a copy of this

motion will be served upon agency counsel as a representative for Defendant.

       7.      Defendant certifies under D.C.COLO.LCivR 6.1(b) that no prior motions for

extension of time have been filed in this case.

       WHEREFORE, for the reasons set forth above, Defendant respectfully requests that the

Court issue an order extending the deadline to respond to the Complaint by fourteen days, from

May 20, 2019 to June 3, 2019.

Dated May 16, 2019
                                              Respectfully Submitted,

                                              JASON R. DUNN
                                              United States Attorney

                                              s/ Jane E. Bobet
                                              Jane E. Bobet
                                              Assistant United States Attorney
                                              1801 California Street, Suite 1600
                                              Denver, Colorado 80202
                                              Telephone: (303) 454-0185
                                              Fax: (303) 454-0407
                                              jane.bobet@usdoj.gov
                                              Attorney for Defendant

                                                  2
Case 1:19-cv-01036-NYW Document 15 Filed 05/16/19 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 16, 2019, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system which will send notification of such filing to the following
email addresses:

       Msilverstein@aclu-co.org
       Ajahanian@aclu-co.org


                                                     s/ Jane E. Bobet
                                                     Jane E. Bobet
                                                     United States Attorney’s Office




                                                3
